Judgment, Supreme Court, New York County (Laura Ward, J., at suppression hearing; Edward J. McLaughlin, J., at jury trial and sentence), rendered on or about March 10, 2009, convicting defendant of criminal possession of a forged instrument in the second degree, and sentencing him to a term of 1 to 3 years, unanimously reversed, on the law, defendant’s motion to suppress physical evidence granted, and the indictment dismissed.
At the suppression proceedings, the only theory relied upon by the People in their argument, and by the court in its decision, was that a forged driver’s license recovered from defendant’s car after his arrest was admissible under the inevitable discovery doctrine. As the People concede, defendant is entitled to suppression because the inevitable discovery exception does not apply where “the evidence sought to be suppressed is the very evidence obtained in the illegal search” (People v Stith, 69 NY2d 313, 318 [1987]). Concur—Gonzalez, P.J., Moskowitz, Freedman, Richter and Román, JJ.